Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 29



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             Civil Action No.

  SISVEL INTERNATIONAL S.A.,
  3G LICENSING S.A., and SISVEL S.p.A.,

                         Plaintiffs,

         v.                                           JURY TRIAL DEMANDED

  NOETIC, INC. and SUN CUPID
  TECHNOLOGY (HK) LTD.

                         Defendants.


                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs Sisvel International S.A., 3G Licensing S.A. and Sisvel S.p.A. (collectively,

  “Plaintiffs”), for their Complaint against Defendants Noetic, Inc. and Sun Cupid Technology (HK)

  Ltd. (“Noetic” or “Defendants”), allege the following:

                                       NATURE OF THE ACTION

         1.      This is an action for patent infringement arising under the Patent Laws of the United

  States, 35 U.S.C. § 1 et seq.

                                           THE PARTIES

         2.      Sisvel International S.A. (“Sisvel”) is an entity organized under the laws of

  Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

  Duchy of Luxembourg.

         3.      3G Licensing S.A. (“3G Licensing”) is also an entity organized under the laws of

  Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

  Duchy of Luxembourg.


                                                                                         Page 1 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 29



         4.      Sisvel S.p.A. (“Sisvel S.p.A.”) is an entity organized under the laws of Italy with a

  place of business at Via Sestriere 100, 10060 None (TO) Italy. “Sisvel” is an acronym for “Società

  Italiana per lo Sviluppo Dell’Elettronica.”

         5.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

  managing intellectual property. Sisvel works with its partners offering a comprehensive approach

  to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

  stakeholders; developing multiparty license agreements; executing and administering licenses; to

  collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

  respect and understanding of the intellectual property and innovation ecosystem through, for

  example, its regular presence at the key consumer electronics trade fairs and intellectual property

  events, participation in policy discussions and conferences, as well as open dialogues with a

  number of government bodies, standard-setting organizations and industry associations.

         6.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

  subsidiary, Sisvel US Inc.

         7.      A subsidiary of Sisvel founded in 2015, 3G Licensing, is an intellectual property

  company operating in the consumer electronics and telecommunications industry. The company

  is composed of specialists with an extensive experience in administering licensing programs on

  behalf of third-party companies and organizations.

         8.      A subsidiary of Sisvel founded in 1982, Sisvel S.p.A., is an intellectual property

  company operating primarily in areas of wireless communication, audio/video coding/decoding,

  digital video display, and broadband technology. The company is composed of specialists with




                                                                                         Page 2 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 29



  extensive experience to support Sisvel’s efforts in licensing programs and patent pools, primarily

  on behalf of third-party companies and organizations.

         9.      Upon information and belief, Defendant Noetic, Inc. is a corporation organized and

  existing under the laws of Minnesota, with an office and store at 7640 NW 25th Street, Miami

  Florida 33122. Defendant Noetic, Inc. maintains a registered agent for service of process in Florida

  at Registered Agents Inc., 7901 4th Street N., Suite 300, St. Petersburg, Florida.

         10.     Upon information and belief, Defendant Sun Cupid Technology (HK) Ltd. is a

  corporation organized and existing under the laws of Hong Kong, with its principal place of

  business at 16F CEO Tower, 77 Wing Hong Street, Lai Chi Kok, Kowloon, Hong Kong SAR.

         11.     Upon information and belief, Noetic, Inc. is a subsidiary of Sun Cupid Technology

  (HK) Ltd.

         12.     Upon information and belief, Defendants sell and offer to sell products and services

  throughout the United States, including in this judicial district, and introduce products and services

  that enter into the stream of commerce and that incorporate infringing technology knowing that

  they would be sold in this judicial district and elsewhere in the United States.

                                   JURISDICTION AND VENUE

         13.     This Court has jurisdiction over the subject matter jurisdiction of this case under

  28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

         14.     This Court has personal jurisdiction over Defendants, because Defendants have

  sufficient minimum contacts within the State of Florida and this District, pursuant to due process,

  as Defendants have purposefully availed themselves of the privileges of conducting business in

  the State of Florida by regularly conducting and soliciting business within the State of Florida and

  within this District, and because Plaintiffs’ causes of action arise directly from Defendants’

  business contacts and other activities in the State of Florida and this District. Further, this Court


                                                                                          Page 3 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 4 of 29



  has personal jurisdiction over Defendants because they have purposely availed themselves of the

  privileges and benefits of the laws of the State of Florida.

         15.     Venue is proper in this judicial district as to Noetic, Inc. under 28 U.S.C. § 1400(b)

  because Noetic, Inc. has a regular and established place of business in this district. For example,

  Noetic, Inc. has an office and store at 7640 NW 25th Street, Miami Florida 33122.

         16.     Venue is proper in this judicial district as to Sun Cupid Technology (HK) Ltd.

  because it is a foreign corporation that may be sued in any judicial district under 28 U.S.C. §

  1391(c).

                                ACCUSED INSTRUMENTALITIES

         17.     Defendants make, use, sell and offer for sale, provide, and cause to be used, now

  and within the past six years the A Series including the A1+, A4L, A5L, A6L and A6L-G, the G

  Series including the G1, G3, G3+, the F4L, R1, X6 phones, and the T2 Android Tablet (“Accused

  Instrumentalities”), among other such devices.

         18.     Defendants advertise that the A series is compliant with the 3G and 4G cellular

  network standards. (See, e.g., product information for the A1+, attached hereto as Exhibit 1, the

  A4L, attached hereto as Exhibit 2, the A5L, attached hereto as Exhibit 3, the A6L, attached hereto

  as Exhibit 4 and the A6L-G, attached hereto as Exhibit 5.)

         19.     Defendants advertise that the G series is compliant with the 3G and 4G cellular

  network standards. (See, e.g., product information for the G1, attached hereto as Exhibit 6, the

  G3, attached hereto as Exhibit 7 and the G3+, attached hereto as Exhibit 8.)

         20.     Defendants advertise that the F4L is compliant with the 3G and 4G cellular network

  standards. (See product information for the F4L, attached hereto as Exhibit 9.)

         21.     Defendants advertise that the R1 is compliant with the 3G and 4G cellular network

  standards. (See product information for R1, attached hereto as Exhibit 10.)


                                                                                         Page 4 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 5 of 29



         22.     Defendants advertise that the X6 is compliant with the 3G and 4G cellular network

  standards. (See product information for X6, attached hereto as Exhibit 11.)

         23.     Defendants advertise that the T2 Android Tablet is compliant with the 3G cellular

  network standards. (See product information for T2 Android Tablet, attached hereto as Exhibit

  12.)

                                           BACKGROUND

         24.     Plaintiffs are the owners by assignment of a portfolio of patents, including the nine

  patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate to

  technology for cellular communications networks, including variations or generations of cellular

  communication network technology such as, but not limited to 3G, and 4G.

         25.     Cellular communication network technology is used to provide data transmission

  across mobile cellular networks.

         26.     U.S. Patent No. 7,979,070 (“the ’070 patent”) was assigned to Nokia Corporation

  either directly from the inventors or through mergers. In 2011, the ʼ070 patent was assigned to a

  trust by Nokia Corporation. On April 10, 2012, Sisvel obtained ownership of the ʼ070 patent.

         27.     U.S. Patent Nos. 8,189,611 (“the ʼ611 patent”) and 8,600,383 (“the ʼ383 patent”)

  were assigned to Research in Motion Ltd. from the inventors. Research in Motion Ltd. changed

  its name to Blackberry, Ltd. in 2013. On November 16, 2018, the ’611 and ʼ383 patents were

  assigned to Provenance Asset Group LLC from Blackberry, Ltd. On April 5, 2019, Sisvel obtained

  ownership of the ʼ611 and ʼ383 patents from Provenance Asset Group LLC. On July 11, 2019,

  Sisvel assigned the ʼ611 and ʼ383 patents to 3G Licensing.

         28.     U.S. Patent Nos. 7,215,653 (“the ʼ653 patent”), 7,319,718 (“the ʼ718 patent”),

  7,551,625 (“the ʼ625 patent”), and 7,580,388 (“the ’388 patent”) were assigned to LG Electronics




                                                                                          Page 5 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 6 of 29



  Inc. from the inventors. On February 10, 2020, 3G Licensing obtained ownership of the ’653,

  ʼ718, ʼ625, and ’388 patents from LG Electronics Inc.

         29.     U.S. Patent Nos. 7,869,396 (“the ʼ396 patent”) and 8,971,279 (“the ʼ279 patent”)

  were assigned to LG Electronics Inc. from the inventors. On March 28, 2014, the ʼ396 and ʼ279

  patents were assigned to Thomson Licensing SAS from LG Electronics. On September 23, 2019,

  Sisvel S.p.A. obtained ownership of the ʼ396 and ʼ279 patents from Thomson Licensing SAS.

         30.     Sisvel, 3G Licensing and Sisvel S.p.A. are the rightful owners of the Asserted

  Patents and hold the entire right, title and interest in the Asserted Patents.

         31.     Sisvel sent correspondence to Defendants on May 21, 2015, offering Defendants a

  license to patents owned and/or managed by Sisvel that are essential to the 4G cellular standard.

  Follow up letters were sent on July 16, and August 6, 2015.

         32.     On December 17, 2015 Sisvel sent correspondence offering a license for 3G

  essential patents.

         33.     Sisvel sent another correspondence on February 24, 2016, about the 3G and 4G

  essential patents offered for a license. This correspondence included a list of those patents. The

  ʼ070 patent was included on the list.

         34.     On November 12, 2019, Sisvel sent correspondence again offering a license to 3G

  and 4G essential patents to Defendants. That correspondence included a draft license agreement

  listing the ʼ070, ‘611, ʼ383, ʼ396, and ʼ279 patents.

         35.     On February 12, 2020, Sisvel sent another correspondence with links to Sisvel’s

  3G and 4G patent brochures. The links included the ʼ070, ‘611, ʼ383, ‘653, ‘718, ’625, ‘388, ʼ396,

  and ʼ279 patents.




                                                                                       Page 6 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 7 of 29



                 COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,979,070

          36.     The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

  into this First Claim for Relief.

          37.     On July 12, 2011, the ’070 patent, entitled “Mobile Equipment for Sending an

  Attach Request to a Network” was duly and legally issued by the United States Patent and

  Trademark Office from Patent Application No. 12/232,724 filed on September 23, 2008. The ʼ070

  patent claims priority to a U.S. Patent No. 7,035,621 filed on October 13, 2000. A true and correct

  copy of the ʼ070 patent is attached as Exhibit 13.

          38.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

  ʼ070 patent, including the right to assert all causes of action arising under said patents and the right

  to any remedies for infringement of them.

          39.     The ʼ070 patent discloses a system and method that Plaintiffs believe is essential

  under the 4G cellular standard as explained in attached Exhibit 14. Thus, Defendants’ Accused

  Instrumentalities that are compliant with the 4G standard (“4G Capable Accused

  Instrumentalities”) are necessarily infringing the ʼ070 patent.

          40.     Defendants were made aware of the ʼ070 patent and their infringement thereof by

  correspondence from Plaintiffs on February 24, 2016 as discussed in paragraph 33 above.

          41.     Defendants were further made aware of the ʼ070 patent and its infringement thereof

  at least as early as the date of filing of this Complaint.

          42.     Upon information and belief, Defendants have and continue to directly infringe at

  least claims 1, 2 and/or 5 of the ʼ070 patent by making, using, selling, importing, offering for sale,

  providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

  patented methods.




                                                                                             Page 7 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 8 of 29



           43.    Since February 24, 2016, when they first were made aware of the ’070 patent,

  Defendants’ infringement has been, and continues to be willful.

           44.    Upon information and belief, these 4G Capable Accused Instrumentalities are used,

  marketed, provided to, and/or used by or for the Defendants’ partners, clients,

  customers/subscribers and end users across the country and in this District.

           45.    Upon information and belief, Defendants have induced and continue to induce

  others to infringe at least claims 1, 2 and/or 5 of the ʼ070 patent under 35 U.S.C. § 271(b) by,

  among other things, and with specific intent or willful blindness, actively aiding and abetting

  others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

  customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

  constitutes direct infringement of at least one claim of the ’070 patent.

           46.    In particular, the Defendants’ actions that aid and abet others such as their partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  4G Capable Accused Instrumentalities and providing instruction materials, training, and services

  regarding the 4G Capable Accused Instrumentalities.

           47.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

  users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ070 patent

  because the invention of the ʼ070 patent is required to comply with the relevant cellular

  standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

  relevant cellular standard, which induces others to infringe the ʼ070 patent. Defendants have

  knowingly induced infringement since at least February 24, 2016, when Defendants were first

  made aware of the ʼ070 patent during extensive correspondence with Plaintiffs as discussed in

  paragraphs 31-35 above.




                                                                                           Page 8 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 9 of 29



         48.     Upon information and belief, the Defendants are liable as contributory infringers of

  the ʼ070 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

  especially made or adapted for use in an infringement of the ʼ070 patent. Each of 4G Capable

  Accused Instrumentalities is a material component for use in practicing the ʼ070 patent and is

  specifically made and is not a staple article of commerce suitable for substantial non-infringing

  use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

  with the relevant standard and primarily used in compliance with that standard.

         49.     Plaintiffs have been harmed by Defendants’ infringing activities.

                COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,600,383

         50.     The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

  into this Second Claim for Relief.

         51.     On December 3, 2013, the ’383 patent, entitled “Apparatus and Method for Making

  Measurements in Mobile Telecommunications System User Equipment” was duly and legally

  issued by the United States Patent and Trademark Office from Patent Application No. 13/617,241

  filed on September 24, 2012. The ʼ383 patent claims priority to U.S. Patent No. 7,463,887 filed

  on August 18, 2004. A true and correct copy of the ʼ383 patent is attached as Exhibit 15.

         52.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

  and to the ʼ383 patent, including the right to assert all causes of action arising under said patents

  and the right to any remedies for infringement of them.

         53.     The ʼ383 patent discloses a system and method that Plaintiffs believe is essential

  under the 4G cellular standard as explained in attached Exhibit 16. Thus, Defendants’ 4G Capable

  Accused Instrumentalities are necessarily infringing the ʼ383 patent.




                                                                                         Page 9 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 10 of 29



           54.     Defendants were made aware of the ʼ383 patent and their infringement thereof by

   correspondence from Plaintiffs on November 12, 2019 as discussed in paragraph 34 above.

           55.     Defendants were made further aware of the ʼ383 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

           56.     Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ʼ383 patent by making, using, selling,

   importing, offering for sale, providing, practicing, and causing the 4G Capable Accused

   Instrumentalities that infringe the patented methods.

           57.     Since November 12, 2019, when they first were made aware of the ’383 patent,

   Defendants’ infringement has been, and continues to be willful.

           58.     Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

           59.     Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ’383 patent under

   35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

   aiding and abetting others to infringe, including, but not limited to Defendants’ partners, clients,

   customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’383 patent.

           60.     In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.




                                                                                           Page 10 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 11 of 29



          61.     Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ383 patent

   because the invention of the ʼ383 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ383 patent. Defendants have

   knowingly induced infringement since at least November 12, 2019, when Defendants were first

   made aware of the ʼ383 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.

          62.     Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ383 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ383 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ383 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          63.     Plaintiffs have been harmed by Defendants’ infringing activities.

                COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,189,611

          64.     The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

   into this Third Claim for Relief.

          65.     On May 29, 2012, the ’611 patent, entitled “System and Method for Resolving

   Contention Among Applications Requiring Data Connections Between a Mobile Communications

   Device and a Wireless Network” was duly and legally issued by the United States Patent and

   Trademark Office from Patent Application No. 12/326,466 filed on December 2, 2008. The ʼ611


                                                                                       Page 11 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 12 of 29



   patent claims priority to U.S. Patent No. 7,474,671 filed on November 4, 2005. A true and correct

   copy of the ʼ611 patent is attached as Exhibit 17.

           66.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ611 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

           67.     The ʼ611 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G cellular standard as explained in attached Exhibit 18. Thus, Defendants’ 4G Capable

   Accused Instrumentalities are necessarily infringing the ʼ611 patent.

           68.     Defendants were made aware of the ʼ611 patent and their infringement thereof by

   correspondence from Plaintiffs on November 12, 2019 as discussed in paragraph 34 above.

           69.     Defendants were made further aware of the ʼ611 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

           70.     Upon information and belief, Defendants have and continues to directly infringe at

   least claims 1, 7, and/or 8 of the ʼ611 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

   patented methods.

           71.     Since November 12, 2019, when they first were made aware of the ’611 patent,

   Defendants’ infringement has been, and continues to be willful.

           72.     Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

           73.     Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1, 7, and/or 8 of the ’611 patent under 35 U.S.C. § 271(b) by,




                                                                                           Page 12 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 13 of 29



   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

   customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’611 patent.

            74.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.

            75.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ611 patent

   because the invention of the ʼ611 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ611 patent. Defendants have

   knowingly induced infringement since at least November 12, 2019, when Defendants were first

   made aware of the ʼ611 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.

            76.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ611 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ611 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ611 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing




                                                                                           Page 13 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 14 of 29



   use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

           77.     Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,215,653

           78.     The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

   into this Fourth Claim for Relief.

           79.     On May 8, 2007, the ’653 patent, entitled “Controlling Data Transmission Rate on

   the Reverse Link for Each Mobile Station in a Dedicated Manner” was duly and legally issued by

   the United States Patent and Trademark Office from Patent Application No. 10/071,243 filed on

   February 11, 2002. A true and correct copy of the ʼ653 patent is attached as Exhibit 19.

           80.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ653 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

           81.     The ʼ653 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 20. Thus, Defendants’ Accused

   Instrumentalities that are compliant with the 3G standard (“3G Capable Accused

   Instrumentalities”) are necessarily infringing the ʼ653 patent.

           82.     Defendants were made aware of the ʼ653 patent and their infringement thereof at

   least as early as February 12, 2020 as discussed in paragraph 35 above.

           83.     Defendants were further made aware of the ʼ653 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

           84.     Upon information and belief, Defendants have and continue to directly infringe at

   least claims 34 and/or 37 of the ʼ653 patent by making, using, selling, importing, offering for sale,




                                                                                         Page 14 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 15 of 29



   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.

            85.    Since February 12, 2020 when they first were made aware of the ’653 patent,

   Defendants’ infringement has been, and continues to be willful.

            86.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            87.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 34 and/or 37 of the ’653 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

   customers/subscribers, and end users, whose use of the 3G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’653 patent.

            88.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.

            89.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ653 patent

   because the invention of the ʼ653 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ653 patent. Defendants have

   knowingly induced infringement since at least February 12, 2020, when Defendants were first




                                                                                           Page 15 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 16 of 29



   made aware of the ʼ653 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.

          90.     Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ653 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ653 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ653 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          91.     Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,319,718

          92.     The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

   into this Fifth Claim for Relief.

          93.     On January 15, 2008, the ’718 patent, entitled “CQI Coding Method for HS-

   DPCCH” was duly and legally issued by the United States Patent and Trademark Office from

   Patent Application No. 10/365,498 filed on February 13, 2003. A true and correct copy of the

   ʼ718 patent is attached as Exhibit 21.

          94.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ718 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          95.     The ʼ718 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 22. Thus, Defendants’ 3G Capable

   Accused Instrumentalities are necessarily infringing the ʼ718 patent.


                                                                                         Page 16 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 17 of 29



            96.     Defendants were made aware of the ʼ718 patent and their infringement thereof at

   least as early as February 12, 2020 as discussed in paragraph 35 above.

            97.     Defendants were further made aware of the ʼ718 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

            98.     Upon information and belief, Defendants have and continue to directly infringe at

   least claims 15 and/or 16 of the ʼ718 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.

            99.     Since February 12, 2020 when they first were made aware of the ’718 patent,

   Defendants’ infringement has been, and continues to be willful.

            100.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            101.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 15 and/or 16 of the ’718 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to    infringe,   including,   but   not   limited   to    Defendants’    partners,   clients,

   customers/subscribers, and end users, whose use of the 3G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’718 patent.

            102.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.




                                                                                            Page 17 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 18 of 29



          103.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ718 patent

   because the invention of the ʼ718 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ718 patent. Defendants have

   knowingly induced infringement since at least February 12, 2020, when Defendants were first

   made aware of the ʼ718 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.

          104.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ718 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ718 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ718 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          105.    Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 7,551,625

          106.    The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

   into this Sixth Claim for Relief.

          107.    On June 23, 2009, the ’625 patent, entitled “Method of Scheduling an Uplink

   Packet Transmission Channel in a Mobile Communication System” was duly and legally issued

   by the United States Patent and Trademark Office from Patent Application No. 11/097,011 filed

   on March 31, 2005. A true and correct copy of the ʼ625 patent is attached as Exhibit 23.


                                                                                       Page 18 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 19 of 29



            108.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ625 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

            109.    The ʼ625 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 24. Thus, Defendants’ 3G Capable

   Accused Instrumentalities are necessarily infringing the ʼ625 patent.

            110.    Defendants were made aware of the ʼ625 patent and their infringement thereof at

   least as early as February 12, 2020 as discussed in paragraph 35 above.

            111.    Defendants were further made aware of the ʼ625 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

            112.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 16 and/or 39 of the ʼ625 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.

            113.    Since February 12, 2020 when they first were made aware of the ’625 patent,

   Defendants’ infringement has been, and continues to be willful.

            114.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            115.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 16 and/or 39 of the ’625 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to    infringe,   including,   but   not   limited   to    Defendants’   partners,   clients,




                                                                                          Page 19 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 20 of 29



   customers/subscribers, and end users, whose use of the 3G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’625 patent.

          116.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.

          117.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ625 patent

   because the invention of the ʼ625 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ625 patent. Defendants have

   knowingly induced infringement since at least February 12, 2020, when Defendants were first

   made aware of the ʼ718 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.

          118.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ625 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ625 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ625 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          119.    Plaintiffs have been harmed by Defendants’ infringing activities.




                                                                                          Page 20 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 21 of 29



                  COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 7,580,388

           120.    The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

   into this Seventh Claim for Relief.

           121.    On August 25, 2009, the ’388 patent, entitled “Method and Apparatus for Providing

   Enhanced Messages on Common Control Channel in Wireless Communication System” was duly

   and legally issued by the United States Patent and Trademark Office from Patent Application No.

   11/065,872 filed on February 25, 2005. The ʼ388 patent claims priority to U.S. Provisional Patent

   Application No. 60/576,214 filed on June 1, 2004 and Provisional Patent Application No.

   60/589,630 filed on July 20, 2004. A true and correct copy of the ʼ388 patent is attached as Exhibit

   25.

           122.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ388 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

           123.    The ʼ388 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 26. Thus, Defendants’ 3G Capable

   Accused Instrumentalities are necessarily infringing the ʼ388 patent.

           124.    Defendants were made aware of the ʼ388 patent and their infringement thereof at

   least as early as February 12, 2020 as discussed in paragraph 35 above.

           125.    Defendants were further made aware of the ʼ388 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

           126.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1 and/or 33 of the ʼ388 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.


                                                                                         Page 21 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 22 of 29



          127.    Since February 12, 2020 when they first were made aware of the ’388 patent,

   Defendants’ infringement has been, and continues to be willful.

          128.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

          129.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1 and/or 33 of the ’388 patent under 35 U.S.C. § 271(b) by, among

   other things, and with specific intent or willful blindness, actively aiding and abetting others to

   infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end

   users, whose use of the 3G Capable Accused Instrumentalities constitutes direct infringement of

   at least one claim of the ’388 patent.

          130.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.

          131.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ388 patent

   because the invention of the ʼ388 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ388 patent. Defendants have

   knowingly induced infringement since at least February 12, 2020, when Defendants were first

   made aware of the ʼ388 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.




                                                                                          Page 22 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 23 of 29



          132.    Upon information and belief, the Defendants are liable as a contributory infringers

   of the ʼ388 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

   United States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ388 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ388 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          133.    Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 7,869,396

          134.    The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

   into this Eighth Claim for Relief.

          135.    On January 11, 2011, the ’396 patent, entitled “Data Transmission Method and Data

   Re-Transmission Method” was duly and legally issued by the United States Patent and Trademark

   Office from Patent Application No. 12/158,646 filed on January 3, 2007. The ʼ396 patent claims

   priority to U.S. Provisional Patent Application No. 60/757,063 filed on January 5, 2006. A true

   and correct copy of the ʼ396 patent is attached as Exhibit 27.

          136.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

   to the ʼ396 patent, including the right to assert all causes of action arising under said patents and

   the right to any remedies for infringement of them.

          137.    The ʼ396 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G cellular standard as explained in attached Exhibit 28. Thus, Defendants’ 4G Capable

   Accused Instrumentalities are necessarily infringing the ʼ396 patent.




                                                                                            Page 23 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 24 of 29



            138.    Defendants were made aware of the ʼ396 patent and their infringement thereof by

   correspondence from Plaintiffs on November 12, 2019 as discussed in paragraph 34 above.

            139.    Defendants were made further aware of the ʼ396 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

            140.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1, 6 and/or 8 of the ʼ396 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

   patented methods.

            141.    Since November 12, 2019 when they first were made aware of the ’396 patent,

   Defendants’ infringement has been, and continues to be willful.

            142.    Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            143.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1, 6 and/or 8 of the ’396 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to    infringe,   including,   but   not   limited   to    Defendants’    partners,   clients,

   customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’396 patent.

            144.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.




                                                                                            Page 24 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 25 of 29



          145.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ396 patent

   because the invention of the ʼ396 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ396 patent. Defendants have

   knowingly induced infringement since at least November 12, 2019, when Defendants were first

   made aware of the ʼ396 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.

          146.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ396 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ396 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          147.    Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 8,971,279

          148.    The allegations set forth in the foregoing paragraphs 1 through 35 are incorporated

   into this Ninth Claim for Relief.

          149.    On March 3, 2015, the ’279 patent, entitled “Method and Apparatus for Indicating

   Deactivation of Semi-Persistent Scheduling” was duly and legally issued by the United States

   Patent and Trademark Office from Patent Application No. 13/791,421 filed on March 8, 2013.

   The ʼ279 patent claims priority to U.S. Provisional Patent Application Nos. 61/114,440 filed on


                                                                                       Page 25 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 26 of 29



   November 13, 2008 and 61/119,375 filed on December 3, 2008. A true and correct copy of the

   ʼ279 patent is attached as Exhibit 29.

           150.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

   to the ʼ279 patent, including the right to assert all causes of action arising under said patents and

   the right to any remedies for infringement of them.

           151.    The ʼ279 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G cellular standard as explained in attached Exhibit 30. Thus, Defendants’ 4G Capable

   Accused Instrumentalities are necessarily infringing the ʼ279 patent.

           152.    Defendants were made aware of the ʼ279 patent and their infringement thereof by

   correspondence from Plaintiffs on November 12, 2019 as discussed in paragraph 34 above.

           153.    Defendants were made further aware of the ʼ279 patent and their infringement

   thereof at least as early as the date of filing of this Complaint.

           154.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1 and/or 11 of the ʼ279 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

   patented methods.

           155.    Since November 12, 2019 when they first were made aware of the ’279 patent,

   Defendants’ infringement has been, and continues to be willful.

           156.    Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

           157.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1 and/or 11 of the ’279 patent under 35 U.S.C. § 271(b) by, among




                                                                                             Page 26 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 27 of 29



   other things, and with specific intent or willful blindness, actively aiding and abetting others to

   infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end

   users, whose use of the 4G Capable Accused Instrumentalities constitutes direct infringement of

   at least one claim of the ’279 patent.

          158.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.

          159.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ279 patent

   because the invention of the ʼ279 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ279 patent. Defendants have

   knowingly induced infringement since at least November 12, 2019, when Defendants were first

   made aware of the ʼ279 patent during extensive correspondence with Plaintiffs as discussed in

   paragraphs 31-35 above.

          160.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ279 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ279 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing




                                                                                          Page 27 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 28 of 29



   use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

           161.    Plaintiffs have been harmed by Defendants’ infringing activities.

                                             JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

   jury on all issues triable as such.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs demand judgment for themselves and against Defendants as

   follows:

           A.      An adjudication that Defendants have infringed the ʼ070, ʼ383, ʼ611, ʼ653, ʼ718,

                   ʼ625, ‘388, ʼ396, and ʼ279 patents;

           B.      An award of damages to be paid by Defendants adequate to compensate Plaintiffs

                   for Defendants’ past infringement of the ʼ070, ʼ383, ʼ611, ʼ653, ʼ718, ʼ625, ‘388,

                   ʼ396, and ʼ279 patents, and any continuing or future infringement through the date

                   such judgment is entered, including interest, costs, expenses and an accounting of

                   all infringing acts including, but not limited to, those acts not presented at trial;

           C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

                   Plaintiffs’ reasonable attorneys’ fees; and

           D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

                   just and proper.




                                                                                            Page 28 of 29
Case 1:20-cv-22054-XXXX Document 1 Entered on FLSD Docket 05/15/2020 Page 29 of 29




   Dated: May 15, 2020               /s/Jorge Espinosa/
                                     Jorge Espinosa, Esq.
                                     Florida Bar No: 779032
                                     jespinosa@etlaw.com
                                     Francesca Russo, Esq.
                                     frusso@etlaw.com
                                     Robert R. Jimenez, Esq.
                                     rjimenez@etlaw.com
                                     GRAY | ROBINSON, P.A.
                                     333 S.E. 2nd Ave., Suite 300
                                     Miami, FL 33131
                                     Tel: 305-416-6880
                                     Fax: 305-416-6887

                                     Attorneys for Plaintiffs
                                     SISVEL INTERNATIONAL S.A.
                                     and SISVEL S.p.A.




                                                                    Page 29 of 29
